DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6, 7, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Higashiyama (US 2009/0282850).
Higashiyama shows a header assembly for a heat exchanger, comprising:  at least one header group, the header group comprising a plurality of main header sections 9 and 11, the main header section provided with at least one through groove 72, the groove extending in a same direction as an axis of the main header section [0068], and the plurality of main header sections in the header group being communicated with one another, in the header group, the main header section 9 extending along a first direction, and the plurality of main header sections (formed by at least 89, 78, and 67c) being sequentially arranged along a second direction, wherein an included angle between the first direction and the second direction is greater than 0 degrees (see Fig. 7 at 91 and 89).  Regarding claim 2, the plurality of main header sections are end-to-end connected sequentially for form a circuitous fluid channel (from the inlet section 9 to the outlet section 11).  Regarding claim 3, part 89 is a connecting header section that extending along the second direction and the header groups are arranged around the connecting header section (see Fig. 7).  The header groups are communicated to one another as .
Allowable Subject Matter
4.	Claims 5, 8-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Higashiyama (US 2008/0041095 and UD 2009/0007592.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763